      Case 4:20-cv-02306 Document 71 Filed on 12/10/20 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                             December 11, 2020
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

ROCKIES EXPRESS PIPELINE LLC,                   §
                                                §
        Appellant,                              §
VS.                                             §    CIVIL ACTION NO. 4:20-CV-2306
                                                §
ULTRA RESOURCES, INC.,                          §
                                                §
        Appellee.                               §

                         MEMORANDUM OPINION AND ORDER


                                                I.
       Before the Court is the appellee’s, Ultra Resources, Inc. (“Ultra”) Motion for

Certification of Direct Appeal (Dkt. No. 47), the appellant’s, Rockies Express Pipeline LLC

(“REX”) response, (Dkt. No. 48), and Ultra’s reply (Dkt. No. 51). After having carefully

considered the motion, response, reply and applicable law, the Court determines that Ultra’s

motion should be GRANTED.

                                               II.

       The facts of this case are set forth in the bankruptcy court’s August 21, 2020

“Memorandum Opinion.” Neither party has objected to the facts as set out by the bankruptcy

court, therefore, this Court adopts those facts as the factual background for this Order. In its

Memorandum Opinion, the bankruptcy court concluded that Ultra could reject an executory

contract it had entered into with REX. REX has appealed that decision and that appeal is before

this Court. Ultra requests that this Court certify the pending appeal [In Re Ultra Petroleum

Corp., No. 20-cv-3043], for direct review by the Court of Appeals for the Fifth Circuit.

       The basis for Ultra’s request as stated is that certification “may materially advance the

progress of the case” and the appeal “involves a matter of public importance.” 28 U.S.C. §


1/3
      Case 4:20-cv-02306 Document 71 Filed on 12/10/20 in TXSD Page 2 of 3




158(d)(2)(A)(i), (iii). Ultra also informed the Court that the Fifth Circuit has granted the joint

petition for direct appeal in the Federal Energy Regulatory Commission’s (“FERC”) companion

appeal from the bankruptcy court’s order confirming Ultra’s plan of reorganization (docketed in

this Court as No. 20-cv-3096). Ultra believes that the Fifth Circuit’s decision to grant direct

review in that related appeal strongly supports its pending motion for certification.

                                                III.
       Title 28 U.S.C. § 158(d)(2) provides for granting a party’s request for a direct appeal

from the United States Bankruptcy Court directly to the United States Court of Appeals if the

district court certifies any one of the following: (1) the appeal involves a question of law for

which there is no controlling decision from this Circuit or that involves a matter of public

importance; (2) the appeal involves a question of law requiring the resolution of conflicting

decisions; or (3) an immediate appeal may materially advance the progress of the underlying

bankruptcy proceeding.

                                                IV.

       Because Ultra has established that one or more of the circumstances set forth in 28 U.S.C.

§ 158(d)(2)(A) is present, its motion should be granted. Ultra asserts that certification for direct

appeal to the Fifth Circuit is appropriate because immediate review of this appeal may materially

advance the progress of the case. It contends that a direct appeal will resolve one of the

remaining issues left outstanding in its bankruptcy case, moving it nearer to the closure the case.

It argues that forcing the parties to litigate the appeal before this Court would, therefore, impose

an unnecessary burden on the parties and this Court.

       REX argues that granting the direct appeal will not materially advance the progress of the

case. It argues that the case will be lengthened if the Court grants the request because the Fifth

Circuit will still be required to review and accept the case before moving forward on the appeal.


2/3
      Case 4:20-cv-02306 Document 71 Filed on 12/10/20 in TXSD Page 3 of 3




It further contends that certification here will invite immediate appeal in every case, transforming

direct appeals to the Circuit courts from the rare exception to the rule.

       Ultra further contends that certification is proper because this appeal presents “a matter of

public importance.” It maintains that the same issue presented in this appeal—regarding how a

bankruptcy court should proceed when a debtor in bankruptcy seeks to reject a filed-rate

contract—is currently being litigated in numerous proceedings, both in the federal courts and

before FERC. REX disagrees arguing that the order being appealed does not involve an issue of

public importance justifying direct review. It maintains that its appeal simply alleges that the

bankruptcy court misapplied the Fifth Circuit’s direction in In re Mirant Corp., 378 F.3d 511

(5th Cir. 2004). REX explains that Mirant instructs bankruptcy courts to secure appropriate

guidance from FERC regarding the “public interest” standard under the Natural Gas Act.

       The Court is of the opinion that this issue may indeed transcend the dispute between

Ultra and REX currently before this Court, and therefore, is of public importance. The Court has

permitted FERC to file an amicus brief in the appeal. As well the Fifth Circuit has granted the

joint petition for direct appeal in a companion case. See [Cause No. 20-cv-3096]. Accordingly,

the Court determines that Ultra has provided sufficient reason to certify the direct appeal,

therefore, the motion should be and is Hereby GRANTED.

       It is so ORDERED.

       SIGNED on this 10th day of December, 2020.


                                                   ___________________________________
                                                   Kenneth M. Hoyt
                                                   United States District Judge




3/3
